           Case 1:21-cv-00128-CM Document 4 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE J. SHOMO AND ALL THOSE LIKE
AND SIMILARLY SITUATED,

                             Plaintiff,
                                                                    21-CV-0128 (CM)
                     -against-
                                                           ORDER DIRECTING PRISONER
STATE OF NEW YORK DEPARTMENT OF                                AUTHORIZATION
CORRECTIONS AND COMMUNITY
SUPERVISION AND ITS EXECUTIVES,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Fishkill Correctional Facility, brings this action pro se.

To proceed with a civil action in this Court, a prisoner must either pay $402.00 in fees – a

$350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore also authorize the

Court to withdraw these payments from his account by filing a “prisoner authorization,” which

directs the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the

prisoner’s account in installments and to send to this Court certified copies of the prisoner’s

account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).




       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
              Case 1:21-cv-00128-CM Document 4 Filed 02/26/21 Page 2 of 2




          Plaintiff submitted an IFP application and a prisoner authorization, but the prisoner

authorization allows the Court to collect an incorrect amount ‒ $400.00 ‒ rather than the $350.00

filing fee, from Plaintiff’s prison account. Within thirty days of the date of this order, Plaintiff

must either pay the $402.00 in fees or complete and submit the attached prisoner authorization. If

Plaintiff submits the prisoner authorization, it should be labeled with docket number 21-CV-0128

(CM). 2

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:       February 26, 2021
              New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




          2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous, malicious, or for failure to state a claim, the dismissal is a “strike” under 28 U.S.C.
§ 1915(g). A prisoner who receives three “strikes” cannot file actions IFP as a prisoner, unless he
is under imminent danger of serious physical injury, and must pay the filing fee at the time of
filing any new action.

                                                   2
